Citation Nr: 0327942	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for neck and low back 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953, and he had 1 year, 11 months, and 18 days of 
prior service in the Pennsylvania National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

In the case of a claim for disability compensation, the 
assistance provided by the Secretary of VA under 38 U.S.C.A. 
§ 5103A(a) shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West 2002).  

The veteran was afforded a VA examination in August 2001.  
However, the examiner apparently did not have access to the 
claims file nor did he provide an opinion regarding the 
etiology of the veteran's neck and low back disabilities.  
Therefore, another examination is needed for a medical 
opinion concerning this.  

Also, in May 2003, the Board received additional evidence 
from the veteran.  In light of the need to remand his case 
for other reasons, the RO can consider this evidence after 
receiving the appeal back from the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for neck and low back 
disabilities which are not currently on 
file.

2.  Also schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the etiology 
of his current neck and low back 
disabilities and, in particular, whether 
it is at least as likely as not they are 
related to an injury in service.  To 
facilitate making this determination, it 
is absolutely imperative that the 
designated VA examiner have access to the 
claims file to review the veteran's 
pertinent medical history.

3.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

4.  Then readjudicate the veteran's claim 
for service connection for neck and low 
back disabilities.  If the claim 
continues to be denied, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the appeal to the Board. 

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




